[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #104
The plaintiff brings this action against the defendant in a two count complaint. In the first count the plaintiff alleges a breach of contract against both defendants concerning a contract to construct a pre-fabricated house.
In the second count the plaintiff asserts a CUTPA claim based in part upon an alleged violation of the Connecticut Home Improvement Act, C.G.S. § 20-418 et seq.
The individual defendant, Sean Quental has moved to strike both counts of the complaint and both defendants have moved to strike the second count. The defendants have filed a memoranda of law. The plaintiff has filed nothing in response.
The defendant Quental argues that he is not a party to the contract alleged in the first count which contract is made an attachment to the complaint as revised. A review of the contract in question reveals that such is indeed the case. Quental signs only on behalf of the corporate defendant. Thus the motion to strike as to the defendant Quental is granted as to both counts since any CUTPA claim would be predicated upon him being a party to the contract.
The plaintiff in the second count alleges a CUTPA violation by virtue of a violation of C.G.S. § 20-417d. Section 20-417g provides that such a violation shall be deemed an unfair or deceptive trade practice.
The court disagrees with the defendants' argument that as a pre-fabricated home builder they are not a "new home construction contractor" and their product is not a "new home" as those terms are defined in C.G.S. § 20-417a (5) and (6).
Therefore, the motion to strike the first and second counts is granted as to the defendant Sean Quental, and denied as to the defendant C.C. Mortgage L.L.C.
  ___________________ Thompson, J CT Page 333
[EDITORS' NOTE:  This page is blank.] CT Page 334